PER CURIAM.
The trial court summarily denied USA Prescription, Inc.’s motion for temporary injunction to prevent the appellees from competing with it. The decision was made *1006at a hearing for which notice was given for an entirely different motion filed by the appellant.
The appellant should not have been deprived of the opportunity to offer evidence at a properly noticed hearing. See Kedac, Inc. v. Export Dev. Corp., 685 So.2d 97 (Fla. 4th DCA 1997). Accordingly, the trial court’s order denying the temporary injunction is reversed, and the case remanded for a properly noticed hearing on the appellant’s motion for temporary injunction.
STONE, WARNER, JJ„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.